Citation Nr: 1009952	
Decision Date: 03/16/10    Archive Date: 03/24/10

DOCKET NO.  08-10 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a chronic right 
knee disability with total knee replacement.

2.  Entitlement to service connection for a chronic left knee 
disability with total knee replacement.

3.  Entitlement to service connection for a chronic cervical 
spine disability (claimed as arthritis of the neck).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from February 1951 to 
January 1953.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2007 rating decision by the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, inter alia, denied the Veteran's 
claim of entitlement to service connection for a chronic 
right and left knee disability with total knee replacement, 
bilaterally, and a chronic cervical spine disability (claimed 
as arthritis of the neck).  

Please note that this appeal has been advanced on the Board's 
docket in consideration of the appellant's advanced age, 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Board notes that the Veteran requested a hearing before 
the Board in his substantive appeal, which was received by VA 
in April 2008.  He was duly scheduled for the requested 
hearing and notified in correspondence dated in October 2009 
that his hearing would be held at the RO in December 2009.  
However, the Veteran failed to appear for the scheduled 
hearing without cancelling in advance, and he has not shown 
good cause for failing to appear, nor has he requested to 
have his requested hearing rescheduled.  Therefore, no 
further action by the Board need be taken in this regard. 


FINDINGS OF FACT

1.  A chronic right knee disability is not shown to have had 
its onset during active duty, was not manifest within one 
year of service, and is not shown to be related to service or 
any event of service origin.

2.  A chronic left knee disability is not shown to have had 
its onset during active duty, was not manifest within one 
year of service, and is not shown to be related to service or 
any event of service origin.

3.  A chronic cervical spine disability, to include arthritis 
of the neck, is not shown to have had its onset during active 
duty, was not manifest within one year of service, and is not 
shown to be related to service or any event of service 
origin.


CONCLUSIONS OF LAW

1.  A chronic right knee disability was not incurred in or 
aggravated by active military service and may not be presumed 
to have been incurred in service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).  

2.  A chronic left knee disability was not incurred in or 
aggravated by active military service and may not be presumed 
to have been incurred in service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).  

3.  A chronic cervical spine disability, to include arthritis 
of the neck, was not incurred in or aggravated by active 
military service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance of Act of 2000 (VCAA) and the duty 
to assist.

With respect to the service connection issues decided herein, 
the Board notes that, in accordance with the VCAA, VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009); see also Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Additionally, in the subsequent case of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006), 
the Court held that adequate notice must also include 
informing the claimant of (4) degree of disability; and (5) 
effective date.

A letter issued in October 2007, prior to initial 
adjudication of the service connection claims, satisfied the 
duty to notify provisions with respect to all five of the 
aforementioned elements.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b)(1) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183, at 187 (2002); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 490 (2006).  Thus, because the 
notice that was provided before the service connection claims 
were first adjudicated was legally sufficient, VA's duty to 
notify in this case is satisfied.  In any case, since the 
Board has concluded in this appellate decision that the 
preponderance of the evidence is against the service 
connection claims at issue, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

In addition, the Board finds that the duty to assist the 
Veteran has been satisfied.  All relevant records that are 
obtainable have been associated with the Veteran's claims 
file and were reviewed by both the RO and the Board in 
connection with his claims.  In this regard, the Board notes 
that in October 2007, in response to VA's request for the 
Veteran's service treatment records, the National Personnel 
Records Center (NPRC) determined that the Veteran's military 
records were likely to have been destroyed in the July 1973 
fire at the NPRC's records storage facility in St. Louis, 
Missouri.  However, VA was able to obtain the surviving 
report of the Veteran's service separation medical 
examination, conducted in January 1953, and this report has 
been associated with the evidence.  In the VCAA notice letter 
sent to the Veteran in October 2007, VA notified him that his 
service records (other than his January 1953 separation 
examination report) were likely to have been destroyed and 
furnished him with a NA Form 13055, instructing him to 
complete the form and provide details regarding locations and 
dates (preferably at least the month and year) of treatment 
of his claimed disabilities from other sources during 
service, so that VA could request a thorough search for 
alternative records that may support his claim, including 
military medical records in the possession of the National 
Archives and Records Administration (NARA).  He was advised 
that "(i)f you provide only the year, the National Archives 
will be unable to locate medical records due to the amount of 
records stored at their facility."  In response, the Veteran 
submitted a NA Form 13055 dated in October 2007, in which he 
reported (in pertinent part) only that he was treated for 
neck injuries from 1951 to 1953 at the "sick call local 
dispensary" of the "4.2 mortar 47 Div." but there was no 
reference to any other evidence to support his claim.  With 
regard to his claimed bilateral knee disabilities, he 
reported only that he was treated for his left knee in 1993 
and his right knee in 2003 from private physicians.  The 
Board notes that despite the advisory of VA, the information 
provided by the Veteran with respect to his neck disability 
claim was too vague, non-specific, and overbroad regarding 
the approximate date and locations of neck treatment in 
service, such as to render impractical any attempt by VA to 
submit a request for a search for military medical records in 
the possession of the NARA that may support his claim.  The 
details he provided regarding his post-service private 
treatment of his bilateral knee disabilities are pertinent to 
records that would not be in the possession of the NARA.  
(Efforts to obtain the private post-service medical evidence 
pertaining to his knee treatment will be further discussed 
below.)  The RO thusly informed the Veteran in its November 
2007 rating decision that the information he provided in his 
October 2007 NA Form 13055 was incomplete because it did not 
give the locations of treatment for his claimed disabilities.  
Thereafter, in correspondence dated November 2007, the 
Veteran reported that his claimed neck and bilateral knee 
injuries were treated in service with APC capsules at a local 
aid station but that no facilities to take X-rays of his neck 
or knees were available at the time.  In a March 2008 
statement of the case, VA again notified the Veteran that the 
information he provided in the NA Form 13055 was incomplete 
because it did not give the locations of treatment for his 
claimed disabilities.  In his subsequent VA Form 9 
substantive appeal, which was received by VA in April 2008, 
the Veteran presented a statement in which he believed that 
his service treatment records were either destroyed in the 
1973 NPRC fire or that there were no records kept of his in-
service treatment for neck and knee problems "because of 
inexperienced record keeping by the National Guard of the 
47th Division."  However, the Veteran did not offer any 
additional information regarding alternate sources of 
treatment for his neck and knees during active duty that 
could substantiate his claims.   

In a December 2009 written brief, the Veteran's 
representative contended that after the Veteran submitted the 
aforementioned NA Form 13055 in October 2007, VA failed to 
undertake adequate action to recreate the Veteran's missing 
fire-related service records.  However, in the present case 
no further action to recreate the Veteran's missing service 
records could have been taken in response to the extremely 
limited details he provided in his October 2007 NA Form 
13055.  Furthermore, after having been notified of the 
inadequacy of the information provided in his NA Form 13055, 
the Veteran and his representative failed to take the 
opportunity thereafter to provide the information and details 
that might have helped VA draft and submit a feasible request 
for a search for supportive military medical records in the 
NARA's possession, or conduct a search for supportive 
evidence from other contemporaneous sources prior to the 
appeal's certification to the Board in November 2009.  The 
appellant's failure to provide sufficiently detailed 
information in his October 2007 NA Form 13055 regarding his 
neck and knee treatment received in service from military or 
other sources, and his subsequent non-action in this regard 
despite having been notified of the information deficit in 
the copy of the November 2007 rating decision as well as the 
March 2008 statement of the case that were provided to him, 
were the reasons why VA was unable to pursue further 
development of the evidence with the NARA or other potential 
sources.  The duty to assist is not always a one-way street.  
If a Veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence.  See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).
    
In regard to the post-service evidence, the Board observes 
that on a single VA Form 21-4142 (Authorization to Release 
Information to VA) received by VA in October 2007, the 
Veteran reported that in 1964, approximately 11 years after 
his separation from active duty, he received medical 
treatment for his neck from "Dr. W.B." at Colgate Hospital.  
He also reported that in 1993 he received medical treatment 
for his left knee from "Dr. J. H." of St. Anthony Hospital 
and that in 2003 he received medical treatment for his right 
knee from "Dr. S. P." of St. Anthony Hospital.  In a copy 
of the November 2007 rating decision on appeal, as well as in 
the March 2008 statement of the case provided to the Veteran, 
the RO informed him that it was unable to request private 
medical records from the physician he listed in his October 
2007 VA Form 21-4142 because he listed multiple doctors on 
one single form instead of completing an individual 
authorization form for each identified healthcare provider.  
A review of the claims file shows that despite this advisory, 
neither the Veteran nor his representative have subsequently 
responded by re-submitting the authorization in the 
appropriate manner and format to permit VA to develop the 
evidence.  As previously stated, VA's duty to assist is not 
always a one-way street and if the Veteran desires 
development of his claim, he cannot passively wait for it in 
those circumstances where he may or should have information, 
as in the present case, that is essential in obtaining the 
putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  In any case, at no point during the claim does 
the Veteran allege that these private medical records contain 
any objective opinion linking his claimed neck and knee 
disabilities to service.  Furthermore, the reported years 
that such treatment was received are not proximate in time 
with the Veteran's period of service, as they are, at their 
earliest, dated at least a decade after the date of his 
separation from service, such that the records would not, by 
themselves, appear to be relevant to events that reportedly 
occurred many years earlier.  In addition, the Board accepts 
that the Veteran has the current chronic disabilities of his 
knees and neck for which he claims entitlement to VA 
compensation, as demonstrated by post-service private medical 
records presently associated with the evidence and dated 1977 
- 1987, which show treatment for recurrent complaints of knee 
and neck symptoms.  The Veteran has been asked to submit or 
identify relevant evidence that relates his knee and neck 
disabilities with service.  However, in his April 2008 
substantive appeal, he made reference only to his service 
medical records, which he acknowledged were missing and 
unobtainable, and provided no further information regarding 
any other evidence that may show a link between his neck and 
knee disabilities and service.  Therefore, in view of the 
foregoing discussion, the Board does not find that further 
development to obtain the private records of treatment for 
neck complaints in 1964, left knee complaints in 1993, and 
right knee complaints in 2003 is necessary.

The Board notes that in correspondence dated October 2007, 
the Veteran reported that in 1993, he applied for Social 
Security Administration (SSA) disability benefits, which he 
was subsequently awarded in 1994.  A careful review of the 
Veteran's statement, however, shows that this history was 
presented in conjunction with his claim for VA compensation 
for cardiovascular disease, which is not an issue that is 
presently on appeal.  Specifically, the Veteran reported that 
his first heart attack was in October 1988, after which he 
underwent quadruple bypass surgery in 1991, but was 
thereafter rendered weak, restless, and short of breath, 
which prompted him to apply for SSA disability in 1993.  As 
it is evident that the award of SSA disability was predicated 
on a disability that is not relevant to the current issues on 
appeal, and that the Veteran himself has not contended 
otherwise, the Board therefore finds that further development 
to obtain the Veteran's SSA records is unnecessary.

In view of the foregoing discussion, the Board concludes that 
the Veteran has had the opportunity to present evidence and 
argument in support of his service connection claim, but that 
despite VA's efforts to notify him and his representative of 
the necessary information he needed to provide to help VA 
develop evidence that could substantiate his claim, he failed 
in this regard to co-operate adequately with VA.  
Notwithstanding this, the Veteran's service separation 
examination report from January 1953 has been obtained and 
associated with the evidence, as well as private medical 
records showing treatment for knee and neck complaints in 
1977 - 1987, without reference to any knee or neck problems 
from active service.  

The Board notes that the Veteran's representative also 
requested in its December 2009 brief that the Veteran be 
provided with a medical examination to determine the present 
state of his knee and neck and obtain a nexus opinion.  
Although the Veteran was not provided with a VA examination 
addressing the claims on appeal, this deficit does not render 
the existing record unusable for purposes of adjudicating 
these claims on the merits.  The Board is mindful of the test 
prescribed by the Court in McLendon v. Nicholson, 20 Vet. 
App. 79, 81 (2006), regarding whether a medical examination 
is necessary to adjudicate a claim, and finds that the 
absence of an examination addressing these matters is not 
prejudicial to the Veteran's knee or neck claim as he has not 
met the criteria under McLendon to warrant such an 
examination and, furthermore, the service and private medical 
records presently associated with the claims file provide 
sufficient evidence to decide the issues on appeal, so a VA 
examination is not necessary to adjudicate the claim.  

Specifically, the Board finds that the Veteran has not met 
all four elements set forth in McLendon, which emphasize that 
a VA examination must be provided when there is: (1) 
competent evidence of current disability or recurrent 
symptoms; (2) establishment of an in-service event, injury, 
or disease; (3) an indication that the current disability may 
be associated with the in-service event; (4) insufficient 
competent medical evidence to decide the claim.  As will be 
further discussed in detail below, the Board has determined 
that the Veteran's statements regarding a history of knee and 
neck injury in service with continuity thereafter of his knee 
and neck symptoms are not credible, and as his statements 
constitute the only evidence in the present appeal averring a 
link between his claimed disabilities and service, the second 
and third elements of the McLendon test have not been met 
(i.e., establishment of an in-service event, injury, or 
disease; and an indication that the current disability may be 
associated with the in-service event).  Therefore, the 
absence of a medical examination addressing these claims does 
not constitute a breach of VA's duty to assist.  Furthermore, 
the Board concludes as a factual matter that the existing 
clinical evidence of record pertaining to his neck and knee 
disabilities, as described above, is sufficient to decide the 
claim, such that remanding the case for an examination to 
address this matter would be an unnecessary expenditure of VA 
resources.

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claims.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
Veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The Board acknowledges that it has a heightened obligation to 
consider carefully the benefit-of-the-doubt rule and that its 
decision must contain a careful and thorough explanation of 
its findings and conclusions when the Veteran's service 
treatment records are presumed to have been lost or 
destroyed.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

Service connection laws and regulations.

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  
38 C.F.R. § 3.303(a) (2009).

With chronic disability or disease shown as such in service 
(or within the presumptive period under 38 C.F.R. § 3.307 
(2009)) so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  This rule does 
not mean that any manifestation of joint pain or headaches in 
service will permit service connection for degenerative joint 
disease, arthritis, or migraines, first shown as a clear-cut 
clinical entity, at some later date.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic, or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2009).  Service connection may be granted for any 
disease diagnosed after discharge from active duty when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2009).  Service connection may also be 
granted for disability which is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a) (2009).

Additionally, for veterans who have served 90 days or more of 
active service during a war period or after December 31, 
1946, certain chronic disabilities, such as arthritis, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 
3.309.

 Entitlement to service connection for a chronic right and 
left knee disability with total knee replacement, 
bilaterally, and a chronic cervical spine disability (claimed 
as arthritis of the neck).

The Veteran claims that he injured both knees during active 
duty while training as a 4.2-inch mortar crewman, which 
resulted in a chronic bilateral knee disability that 
ultimately required total replacement of both knee joints 
with a prosthetic, although he does not state the nature of 
the knee injuries with any specificity, nor does he present 
any specific details regarding how they were injured in 
service.  He also reports that during service, he was hit on 
the back of his head and neck with the baseplate of a 4.2-
inch mortar tube.  In both cases, the Veteran reported going 
on sick call after the injuries and receiving treatment for 
neck and knee pain with APC capsules at the local dispensary 
(APC being an abbreviation for aspirin, phenacetin, and 
caffeine, which is a basic non-prescription analgesic 
medication.  See Medical Abbreviations: 14,000 Conveniences 
at the Expense of Communications and Safety (Ninth Edition) 
(1999)).  He contends, in essence, that he had continuity of 
painful bilateral knee and neck symptoms ever since these in-
service injuries, and that his present knee and neck 
disabilities are attributable to these injuries. 

The report of the Veteran's separation examination in January 
1953 shows clinically normal findings on evaluation of his 
head, neck, spine, musculoskeletal system, and lower 
extremities and no diagnoses of a chronic disability 
affecting his neck or knees.  There were no complaints of any 
knee or neck problems presented by him at the examination and 
no significant history of any such problems was mentioned in 
the examination report.

Post-service private medical records dated 1977 - 1987 have 
been associated with the Veteran's claims file.  These show 
that as early as November 1977, he was treated for a painful 
and swollen left knee.  Significantly, the treatment report 
shows that the Veteran "(d)id not hurt it that he recalls."  
Thereafter, the records show treatment for left and right 
knee complaints in 1978, 1983, and 1987, but with no 
historical report regarding any in-service injury to either 
knee or notation of onset of symptoms in service.  Similarly, 
the private medical records show treatment in November 1984 
for complaints of neck stiffness and soreness after he 
reportedly injured his neck when "(t)hree or four weeks ago 
(he) jumped from scoffle on cement (and) jammed neck."  
There was no report from the Veteran of any history of neck 
injuries during service.  Additionally, the private medical 
records do not show any report of a history of chronic knee 
or neck problems since service.

As previously stated, the Board concedes that the Veteran 
presently has a chronic orthopedic disability of his knees 
and cervical spine, as demonstrated by the aforementioned 
post-service medical records.  The Board has considered the 
evidence discussed above and observes that the only evidence 
that actually relates the Veteran's current neck and 
bilateral knee disabilities to his military service are his 
own personal statements of having onset of knee and neck 
symptoms in service following his alleged injuries, and of 
having continuity of knee and neck symptomatology from that 
time forward.  There is no mention of any such injuries on 
separation examination in January 1953.  However, the absence 
of contemporaneous medical evidence is not an absolute bar to 
service connection as the Veteran's lay statements as to 
continuity of his knee and neck symptoms may be sufficient in 
themselves to support a service connection claim where the 
lay evidence is ultimately deemed to be credible and 
competent.  Lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

When viewed with the other clinical evidence, however, the 
Board finds that the Veteran's statements regarding 
continuity of his bilateral knee and neck symptoms since 
service are not credible.  Firstly, the service separation 
examination of January 1953 shows a normal cervical spine and 
normal knee findings on objective assessment and no diagnosis 
of a chronic disability affecting these joints.  This medical 
evidence, which is contemporaneous to his period of active 
duty, contradicts the Veteran's account of having injured his 
knees and neck in service and of having continuous knee and 
neck symptoms thereafter, as it would be reasonable to expect 
any such symptoms to be reported and investigated on 
separation examination if they were truly present at the 
time.  Secondly, the private medical records of 1977 - 1987 
show that the Veteran could not recall having any history of 
a left knee injury while being treated for left knee 
complaints in November 1977.  As for his neck, the Board 
finds that there is clinical evidence of an intercurrent 
traumatic neck injury that occurred post-service in 1984.  
Furthermore, the absence of any report from the Veteran 
regarding an in-service right or left knee or neck injury, or 
onset of knee and neck symptoms in service, while he was 
receiving treatment for his knee and neck complaints in 1977 
- 1987, is probative evidence against a finding of continuity 
of knee or neck symptoms since active duty in 1951 - 1953.  
The Board's basis for this factual conclusion is that it is 
unlikely that the Veteran would be remiss in reporting onset 
of such symptoms in service if he was provided with an 
opportunity to present an account of their history while 
receiving treatment for knee and neck complaints.  In fact, 
while the Veteran's claims file shows activity dating back as 
early as April 1953, there is no indication in the file that 
the Veteran had ever alleged a link between his neck and knee 
conditions with service prior to September 2007, when he 
filed his original claim for service connection for these 
disabilities.  This statement, dated many years after service 
and made in conjunction with his claim for VA compensation, 
is accorded less probative weight than the earlier medical 
records, which were created when the Veteran was seeking 
treatment for his knee and neck disabilities, during which 
time he made no reference to service or of having chronic 
knee and neck problems since service.  Therefore, in view of 
the foregoing discussion, the Board finds that the Veteran's 
personal statements regarding a history of neck and knee 
injury in service, and onset of bilateral knee and cervical 
spine symptoms in service, are not credible for purposes of 
showing an injury in service or of having chronic problems 
after service.  

Having determined that the Veteran's personal account of his 
history of onset and continuity of bilateral knee and neck 
symptoms since service is not credible, the Board finds that 
the objective medical evidence does not show treatment for 
persistent knee complaints any earlier than 1977.  Even 
accepting, as reported by the Veteran, that the private 
medical record dated in 1964 from "Dr. W.B." at Colgate 
Hospital would show that he received treatment for neck 
complaints, this would still only show such treatment after a 
period of more than 10 years had elapsed since the Veteran's 
separation from active duty in January 1953.  A lengthy 
period without treatment of the claimed disability is 
evidence against a finding of continuity of symptomatology, 
and it weighs heavily against the claim.  As such, the Board 
cannot concede in-service incurrence of the Veteran's chronic 
cervical and bilateral knee disabilities in the absence of 
medical treatment of the claimed conditions for many years 
after service, or of an objective medical nexus opinion 
linking these disabilities with service.  38 C.F.R. 
§ 3.303(d) (2009); See Maxson v. West, 12 Vet. App. 453 
(1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).

To the extent that the Veteran asserts that his bilateral 
knee and cervical spine disabilities are linked to his period 
of active duty based on his own knowledge of his medical 
condition, the record does not indicate that he possesses the 
requisite professional training and expertise to make medical 
diagnoses or present commentary and opinion on matters of 
medical causation and etiology, and his statements in this 
regard are thus entitled to no probative weight.  See Layno 
v. Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  While the Veteran is competent 
to provide testimony as to his perceived symptoms and when 
they began (See Falzone v. Brown, 8 Vet. App. 398 (1995)), as 
previously stated, the Board finds that his statements 
regarding the onset of his knee and neck symptoms in service, 
and/or their chronic presence since his discharge from 
service, to be not credible. 

Because the evidence in this case is not approximately 
balanced with respect to the merits of the claims for service 
connection for a chronic cervical spine disability, to 
include arthritis, and a chronic bilateral knee disability 
with bilateral total knee replacement, the benefit-of-the-
doubt doctrine is not for application in the present appeal.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Service connection for a chronic right knee disability with 
total knee replacement is denied.

Service connection for a chronic left knee disability with 
total knee replacement is denied.

Service connection for a chronic cervical spine disability, 
to include arthritis of the neck, is denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


